Citation Nr: 0522958	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted from January 2, 2001, for 
right knee pain?

2.  What evaluation is warranted from January 2, 2001, for 
degenerative disc disease of the cervical spine?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for degenerative disc disease of the cervical 
spine, and a right knee disorder, and assigned 20 percent and 
10 percent ratings, respectively, effective from January 2, 
2001.  In March 2004, the Board remanded the veteran's appeal 
for further evidentiary development.  In a March 2005 rating 
decision, the RO granted the veteran a separate 10 percent 
rating for right knee arthritis, effective from October 6, 
2004.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues on 
appeal were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating questions as noted on the 
title page.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

Since January 2, 2001, the preponderance of the evidence is 
against showing that right knee pain is productive of more 
than slight instability.


CONCLUSION OF LAW

Since January 2, 2001, right knee pain has not met the 
criteria for a rating in excess of 10 percent.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Code 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the 
September 2001 rating decision, the February 2002 statement 
of the case, and the March 2005 supplemental statement of 
case fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  In this regard, 
the record shows that multiple VA examinations have been held 
to ascertain the severity of his right knee disorder.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, while notice of 
the VCAA was not provided until after the rating decision, 
the veteran was provided more than adequate time to respond 
and provide pertinent evidence.  Therefore, to decide the 
appeal would not be prejudicial error to the claimant under 
Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board recognizes that the veteran's treatment records 
from The University of North Carolina Hospital and North 
Carolina Memorial Hospital are not found in the claims file.  
Moreover, the record does not include employment and/or 
hospitalization records that could support the claim that the 
veteran's right knee disability interferes with his 
employment.  However, a review of the record on appeal shows 
that the veteran failed to provide VA with written 
authorization to request these records despite being asked to 
do so in the March 2004 Board remand and subsequent March 
2004 letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a one-way street.  If a 
veteran desires help with his claims, he must cooperate with 
VA's efforts to assist him.).  Therefore, the Board finds 
that VA adjudication of this appeal may go forward without 
these records.  

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran and his representative contend that the service-
connected right knee disorder is manifested by symptomatology 
that warrants the assignment of a higher evaluation.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The September 2001 rating decision granted service connection 
for right knee pain and assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent 
subluxation or lateral instability of the knee), effective 
from January 2, 2001. 

Under Diagnostic Code 5257, a 20 percent rating is in order 
if the knee is manifested by moderate recurrent subluxation 
or lateral instability and a 30 percent rating is warranted 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.

As to whether the veteran is entitled to a rating in excess 
of 10 percent because of instability or subluxation from 
January 2, 2001, the April 2001 VA examiner reported that his 
right knee appeared normal, and that McMurray's as well as 
drawer tests were normal.  Additionally, the October 2004 VA 
examiner reported that the right knee was stable to all tests 
in maximum extension but had a "jog" of medial laxity to 
valgus stress.  It was otherwise stable to all tests 
throughout the range of motion.  The word "jog" is defined 
by Webster's II New College Dictionary 596 (1995) defines as, 
among other things, "slight."  Finally, a review of the 
relevant VA treatment records fails to disclose any evidence 
that suggests more than slight subluxation or instability in 
the right knee during this time.  

Therefore, because the veteran did not experience more than 
"slight" subluxation or instability in the right knee, a 
higher evaluation for the knee is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.

Based on the veteran's written statements to the RO and 
statements to VA examiners that his right knee disorder 
interfere with his employment, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2004).  Although the 
veteran has described his pain as being so bad that he cannot 
stand for almost any period of time, and although he argues 
that the disorder interferes with his obtaining and 
maintaining employment, the evidence does not objectively 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that his right knee disorder has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of his representative, 
addressing the severity of the claimant's right knee disorder 
are not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.




ORDER

A higher evaluation for right knee pain is not warranted at 
any time since January 2, 2001.


REMAND

As to entitlement to a higher evaluation for cervical 
degenerative disc disease, since the veteran filed his claim 
there have been a number of changes in the criteria for 
rating musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including degenerative disc disease under Diagnostic 
Code 5290 now codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2004).  The new criteria for rating all back disorders 
except intervertebral disc syndrome became effective 
September 26, 2003.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  Moreover, 69 Fed. Reg. 32449 (June 10, 2004) 
corrected a clerical error in the Federal Register 
publication of August 27, 2003.  Unfortunately, the record 
does not show that the appellant was provided notice of these 
new rating criteria.  Accordingly, a remand to provide this 
information is required.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  When readjudicating the claim, the RO should be 
mindful of the Court's holding in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

Therefore, this issue is REMANDED for the following:

1.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on the old 
and new criteria for rating back 
disabilities as well as any further 
changes in the VCAA and any other 
applicable legal precedent.  In 
readjudicating the claim, the RO should 
be mindful of the Court's holding in 
Kuzma.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations both old and new considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


